Jordan, Presiding Judge.
The Supreme Court of the United States in Price v. Georgia, 398 U. S. 323 (90 SC 1757, 26 LE2d 300), *294having reversed the judgment of this court in Price v. State, 118 Ga. App. 207 (163 SE2d 243), and this court having vacated the judgment rendered on June 25, 1968, the opinion of the Supreme Court of the United States is substituted therefor and the judgment of the trial court is reversed, with direction for further proceedings not inconsistent with the opinion of that court. Pursuant to the mandate of the Supreme Court the costs in the Supreme Court are taxed against the State.
Decided July 28, 1970.
Allyn M. Wallace, for appellant.
Cohen Anderson, Solicitor General, for appellee.

Judgment reversed with direction.


Pannell and Deen, JJ., concur.